Citation Nr: 1722036	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  10-41 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for service-connected status post, traumatic and degenerative joint disease, left shoulder, currently evaluated at 20 percent disabling ("hereinafter" left shoulder disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in the case, served on active duty in the United States Navy from January 1985 to December 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Waco, Texas, Regional Office (RO).

This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In the October 2010 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO.  A hearing was scheduled for March 27, 2017.  Despite receiving adequate notice of that hearing by way of a letter in February 2017, the Veteran failed to appear for his scheduled hearing.  As such, the Board considers the Veteran to have withdrawn his request for a hearing.  See 38 C.F.R. § 20.704(d) (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the appeal for a higher initial rating for the service-connected left shoulder disability.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. 
§ 3.159(c), (d) (2016).

The Veteran contends the severity of the service-connected left shoulder disability is greater than is reflected by the currently assigned 20 percent disability rating.  During the pendency of the appeal, the Veteran has undergone surgeries in February 2010 and March 2014, as well as, received extensive treatment and rehabilitation for the left shoulder disability.  The most recent VA treatment records in electronic claims file are from May 2015, and indicate that a VA physician ordered x-rays from the Fort Worth Outpatient Clinic of the left shoulder in February 2015.  Reports from these x-rays are not part of the claims file.

Further, the Veteran last underwent a VA examination for the service-connected left shoulder disability in September 2014.  While the passage of time alone does not warrant a new examination, given the extent of treatment the Veteran has received for the left shoulder, and his complaints of worsening, the Board finds that a current examination is necessary.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Associate any VA treatment records since February 2015, including those from the Fort Worth Outpatient Clinic, with the electronic claims file.

2.  After any records requested above have been obtained, schedule the Veteran for a VA orthopedic examination, to assess the current nature and severity of the service-connected left shoulder disability.  The VA examiner should review the evidence associated with the record.  All necessary tests and studies should be conducted.

3.  After the completion of the above and undertaking any additional development deemed appropriate, readjudicate the issue in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and the representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




